Citation Nr: 0516384	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of the hips, bilateral, status post hip 
replacement (hip condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that found that the veteran had not 
presented new and material evidence to reopen a previously 
denied claim of entitlement to service connection for 
degenerative joint disease of the hips, bilateral, status 
post hip replacement (hip condition).  The veteran perfected 
a timely appeal of this determination to the Board.

In April 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge in Washington, DC.  The 
previous month, the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in adjudicating this appeal.  

In addition, during the April 2005 hearing, the veteran's 
representative raised the issue of entitlement to TDIU based 
on the veteran's current inability to work.  As this matter 
has not been developed and adjudicated in the first instance, 
it is referred to the RO for appropriate action.

The issue of entitlement to service connection for 
degenerative joint disease of the hips, bilateral, status 
post hip replacement is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied the 
veteran's claim of service connection for a hip condition; 
the same month, the RO notified the veteran of its decision 
and of his appellate rights; the veteran did not appeal this 
determination and the decision became final.

2.  Evidence added to the record since the May 1997 rating 
decision denying the veteran's claim of entitlement to 
service connection for a hip condition, is not cumulative or 
redundant, and, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1997 decision denying the veteran's 
application to reopen a claim of service connection for a hip 
condition, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1997).  

2.  Evidence received since the RO's May 1997 rating decision 
is new and material; the claim of entitlement to service 
connection for a hip condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

With respect to applications to reopen finally decided claims 
of service connection, the VCAA states that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in a letter dated in May 2003, provided the 
veteran with the types of evidence needed in order to 
substantiate his claim of entitlement to service connection, 
as well as the types of evidence VA would assist him in 
obtaining.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  The 
letter also purported to give the veteran notice of the types 
of evidence needed for reopening a finally decided claim.  In 
this regard, the Board notes that the May 2005 letter did not 
state the correct standard for reopening claims for use in 
this case.  However, the correct standard was set forth in 
the December 2003 Statement of the Case and also reiterated 
by the undersigned Veteran's Law Judge at the veteran's April 
2005 hearing before the Board.  The May 2003 letter also 
informed the veteran that relevant evidence could consist of 
medical records or medical opinions.  Moreover, the RO 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency.  

In addition, the veteran and his representative were provided 
with a copy of the appealed July 2003 rating decision, a 
December 2003 statement of the case, and a May 2004 
supplement statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, as well as the May 2003 RO letter, 
the veteran was also specifically informed of the cumulative 
evidence previously provided to VA, or obtained by VA on his 
behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service records, post-service medical evidence, including VA 
and private examination and treatment records, the veteran's 
testimony before the Board, lay statements submitted on the 
veteran's behalf, and statements submitted by the veteran and 
his representative in support of his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's application to reopen his claim.  
Moreover, the veteran's representative has been given the 
opportunity to submit written argument.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the veteran.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Application to reopen claims of service connection 
for a hip condition.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the evidence associated with the claims folder 
since the May 1997 rating decision includes post-service 
medical records, including VA and private treatment records, 
the veteran's testimony before the Board, lay statements 
submitted on the veteran's behalf, and statements submitted 
by the veteran and his representative in support of his 
claim.  The private medical reports, the veteran's testimony 
before the Board, and the lay statement of David Grantham 
dated in February 2004, are of particular importance.  These 
records confirm the veteran's diagnosed current bilateral hip 
disability and contain medical statements indicating a 
possible link between his in-service accident and his current 
hip condition.  The February 2004 lay statement, from David 
Grantham, the wrecker operator dispatched to recover the 
overturned truck after the 1974 accident in Korea, also 
confirms the veteran's account of the accident and confirms 
that the veteran was subsequently taken to the 121st Hospital 
in Seoul, Korea, after the accident.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the May 1997 rating 
decision that denied the veteran's application to reopen a 
claim of service connection for a hip condition.  This is new 
evidence that, when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a hip condition is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for a hip condition is 
reopened; the appeal is granted to this extent only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a hip condition must be remanded for further action.

At an April 2005 hearing before the Board, the veteran and 
his representative identified outstanding records pertinent 
to the veteran's claim.  These include 1974 medical records 
from the veteran's stay at the 121st Hospital in Seoul, Korea 
after his in-service automobile accident, and other military 
personnel or unit records, such as Morning Reports or a line 
of duty investigation, that may help substantiate the 
veteran's accident.  The veteran's file also indicates that 
he has been followed by private physicians, Dr. Cupstid since 
1985 and by Dr. Scott since 1995.  However, only one report 
for each of these physicians is included in the record; the 
veteran's ongoing records of treatment with these physicians 
have not been associated with the veteran's claims file.  The 
Board finds, therefore, that this matter be remanded so that 
VA can obtain and consider the findings and conclusions 
contained in the above-mentioned medical and military 
records.  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In addition, in his April 2005 testimony before the Board's, 
the veteran indicated that he is receiving Social Security 
Administration disability benefits as a result of his hip and 
other medical conditions.  No records or other supporting 
documentation from the Social Security Administration, 
however, has been associated with the veteran's file.  Upon 
remand, therefore, the RO should make all necessary attempts 
to obtain these records.  38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for his bilateral hip condition.  This 
should specifically include any medical 
records from the veteran's stay at the 
121st Hospital in Seoul, Korea after his 
January/February 1974 in-service 
automobile accident, and all treatment 
records of the veteran's private 
physicians, Dr. Cupstid since 1985 and by 
Dr. Scott since 1995.  The aid of the 
appellant in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.

2.  The RO should also ask the veteran 
for his specific unit assignment at the 
time of his in-service accident.  And the 
veteran should be asked to clarify the 
date of the accident, if possible, and 
the dates of his stay at the 121st 
Hospital in Seoul, Korea.  The RO should 
then use this information to request 
Morning Reports for the period covered by 
the veteran's January/February 1974 
accident and subsequent stay at the 121st 
Hospital in Seoul, Korea.  The veteran 
should also be asked to specify whether 
the accident occurred on or off of a 
military base.  If on base, the veteran 
should be asked to identify the 
installation, and the RO should then 
contact the commanding officer of the 
installation with a request for an 
accident report.  In addition, the RO 
should directly contact the relevant 
service department and request a JAGMAN 
and line of duty investigation covering 
the accident.  The RO should also contact 
the National Personnel Records Center and 
request the veteran's entire official 
personnel file (OMPF), to include any 
line of duty investigations.  

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
bilateral hip disability.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  If the 
examiner diagnoses the veteran as having 
a bilateral hip disability, the diagnosis 
should be specified, and an opinion 
should be provided as to whether it is at 
least as likely as not such is related to 
a disease or injury in service, to 
include the January/February 1974 
automobile accident described by the 
veteran.  In this regard, the examiner is 
requested to comment on reports of the 
veteran's private physicians indicating 
that there may be a relationship between 
the veteran's current hip condition and 
his in-service automobile accident.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


